
	

115 HR 4998 RH: Health Insurance for Former Foster Youth Act
U.S. House of Representatives
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 567
		115th CONGRESS2d Session
		H. R. 4998
		[Report No. 115–732]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2018
			Ms. Bass (for herself, Mr. Butterfield, Mr. Cárdenas, Ms. Clarke of New York, Ms. Castor of Florida, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		June 12, 2018Additional sponsors: Mr. Walden and Mr. Mitchell
			June 12, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 13, 2018
		
		
			
		
		A BILL
		To amend title XIX of the Social Security Act to ensure health insurance coverage continuity for
			 former foster youth.
	
	
 1.Short titleThis Act may be cited as the Health Insurance for Former Foster Youth Act. 2.Coverage continuity for former foster care children up to age 26 (a)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended—
 (1)in item (bb), by striking are not described in or enrolled under and inserting are not described in and are not enrolled under; (2)in item (cc), by striking responsibility of the State and inserting responsibility of a State; and
 (3)in item (dd), by striking the State plan under this title or under a waiver of the and inserting a State plan under this title or under a waiver of such a. (b)Effective dateThe amendments made by this section shall take effect with respect to foster youth who attain 18 years of age on or after January 1, 2023.
 3.GuidanceNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue guidance to States, with respect to the State Medicaid programs of such States—
 (1)on best practices for— (A)removing barriers and ensuring streamlined, timely access to Medicaid coverage for former foster youth up to age 26;
 (B)tracking the Medicaid coverage status and verifying Medicaid eligibility for such youth; and (C)conducting outreach and raising awareness among such youth regarding Medicaid coverage options for such youth; and
 (2)which shall include examples of States that have successfully extended Medicaid coverage to former foster youth up to age 26.
			
	
		June 12, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
